CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the captions "Financial Highlights" and "Fund Service Providers" in the Prospectus and "Third Party Service Providers," "Other Service Providers" and "Financial Statements" in the Statement of Additional Information and to the incorporation by reference and use of our reports dated February 28, 2013, on the financial statements and financial highlights of American Beacon Bridgeway Large Cap Value Fund, American Beacon Holland Large Cap Growth Fund, American Beacon Stephens Mid-Cap Growth Fund, and American Beacon Stephens Small Cap Growth Fund as of and for the periods ended December 31, 2012, in the Registration Statement (Form N-1A) of the American Beacon Funds, which is filed with the Securities and Exchange Commission in the Post-Effective Amendment No. 155 to the Registration Statement under the Securities Act of 1933 (File No. 33-11387). /s/ Ernst & Young, LLP Dallas, Texas March 28, 2013
